Case: 18-40265      Document: 00514918277         Page: 1    Date Filed: 04/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-40265
                                                                              FILED
                                                                          April 16, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
DOUGLAS LEE BARLOW,

                                                 Petitioner-Appellant

v.

CHARLES DANIELS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-546


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Douglas Lee Barlow, federal prisoner # 60089-079, was convicted
following a jury trial in the Southern District of Texas in 1993 of, inter alia,
conspiracy to tamper with a witness, in violation of 18 U.S.C. § 371, and
tampering with a witness, in violation of 18 U.S.C. §§ 1512(a)(1)(C), 2. He
sought 28 U.S.C. § 2255 relief in 1997 and 2014, but both motions were denied.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40265    Document: 00514918277     Page: 2   Date Filed: 04/16/2019


                                 No. 18-40265

He instituted this case under 28 U.S.C. § 2241 to challenge his convictions and
sentences. He also moves for appointment of counsel.
      In his current appeal, Barlow asserts that Fowler v. United States, 563
U.S. 668 (2011), establishes that he was convicted for a nonexistent offense.
However, he is unable to show that his claim based on Fowler was foreclosed
at the time of his trial, direct appeal, or first § 2255 motion and therefore
cannot satisfy the requirements of the § 2255(e) savings clause. See Garland
v. Roy, 615 F.3d 391, 398 (5th Cir. 2010); Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001); United States v. Causey, 185 F.3d 407, 421-23
(5th Cir. 1999). To the extent that Barlow’s other claims assert factual, rather
than legal, innocence, he fails to show that factual innocence creates an
exception to the requirements for challenging a conviction and sentence in a
§ 2241 petition. See § 2255(e); Jeffers v. Chandler, 253 F.3d 827, 831 (5th Cir.
2001); Reyes-Requena, 243 F.3d at 903-04.
      Accordingly, the district court did not err in determining that § 2241
relief was unavailable to Barlow. See Reyes-Requena, 243 F.3d at 904. The
judgment of the district court is AFFIRMED. His motion for appointment of
counsel is DENIED.




                                       2